Case 2:19-cv-07597-JEM Document 10 Filed 09/24/19 Page 1of2 Page ID #:23

POS-0710

 

i MANNING LAW APC
20062 SW Birch 51 #206

E-MAIL ADDRESS (Optional):

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar aurabar, and add ate
joseph R, Manning. Jr SBN #223381 Michaei J Niannine SBN 286879

Newport Beach, CA 92660,
TELEPHONE NO.) 949-200-8755 FAX NO. {Opliona: 966.845-84308

ATEORNEY FOR ame) Plaimiff Carmen John Perri an individual

FOR COURT URE ONLY

 

MAILING ADDRESS. same

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
STREET ADDRESS: 356 W ist Street

COY AND ZIPCODE: Los Angeles CA 90012
BSRANCHNAME Western Division

 

PL AINTIFE/PETITIONER: Carmen John Perri. an individual CASE NUMBER:

DEFENDANT/RESPONDENT.

2:19 ev 07597 JEM

Fantastic Cafe Studebacker Inc.. a California corporation et al

 

 

Ral No. or File Ne ak :
PROOF OF SERVICE OF SUMMONS Porn — SAC

 

 

 

(Separate proof of service is required for each party served.)

1. Atthe time of service | was at least 18 years of age and not a party to this action,

i served copies of:

a, suiimons

complaint

Alternative Dispute Resolution (ADR) package

Civil Case Cover Sheat (served in complex cases only)
cross-complaint

other (specify documents):

~o oR Oo
NOUSOW

ad
@

Certification and Notice of Interested Parties Notice of Assignment Notice to Counsel

. Party served (specily narne of party as shown on documents served):

Tri-Venture Inc. a Califoraia corporation

b. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5p on whom substituted service was made) (specify namé and relationship to the party named in item 3a):
Val Thomas Higginbotham - Agent for Service

4. Address where the party was served:
1641 W Main Sweet Suite 205 Alhambra CA 91801

5. | served the party (check proper box}
a. tC] by personal service. | personally delivered the documents listed in item 2 fo the party or parson authorized fo
_ receive service of process for the party (1) on (dale): {2) at (lime):
b. Cry by substituted service. On (date): g/)9;2019 at (fime}: 1:46PM I left the documents listed in item 2 with or

in the presence of (name and title ar relationship to person indicated in item 3):
Tabor Chau- Office building receptionist authorized to accent .

(1)
(2) Co]
3 CJ

4)

6) [I

Forts Adopted for Mandatory Wise
Judicial Counc of California
POS-O10 [Rev. Janwary 1, 2007}

(business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or ner of the general nature of the papers.

{home} a competent member of the household (al least 18 years of age) at the dwelling house or usual
place of abode of the party. { informed him or her of the general nature of the papers.

iphysical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

i thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served

at the place where the copies were left (Code Civ. Proc,, § 415.20). | mailed the documents on

(date): 4-25. py from (eity): juce Vi le or am a declaration of maiting is attached.

| attach a dectaration of sige stating thors taken first to atlempt personal service.

 

Page tof 2

PROOF OF SERVICE OF SUMMONS oe oh Goel Brocade. § 457-10
 

Case 2:19-cv-07597-JEM Document 10 Filed 09/24/19 Page 2of2 Page ID#:24

 

PLAINTIFF/PETITIONER, Carmen John Perri, an individual =~
_ 2:19 ev 07597
DEFENDANTIRESPONDENT: Fantastic Cafe Studebacker Inc.. a California corperation et al “v Jem

CASE NUMBER:

 

 

 

6 « [7]

a [7]

CI

by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
addrass shown in item 4, by first-class mail, postage prepaid,
(1) on (date): (2) from feiy}:

(3) [[_] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid retum envelope addressed
tome. {Aifach completed Notice and Acknowledgement of Receipt.) (Code Civ, Proc., § 415.30.)

(4) [5] to an address outside California with retum receipt requested. (Code Civ. Proc., § 418.40.)

by other means (specify means of service and authorizing code section):

Additianai page describing service is attached,

6. The “Notice to the Person Served" (on the summons) was completed as follows:

a [
6 [_]
« [7]
a. TY]

as an individual defendant.
as the person sued under the fictitious name of (specify):

as occupant.
On behalf of (specify): Trie Venture Inc.. a California corporation

under the following Code of Civil Procedure section:

416.10 (corporation) [-] 415.95 (business organization, form unknown}
C7] 416.20 (defunct corporation) [J 418.60 (miner
[J 416.30 {joint stock company/association) 16.70 (ward or conservatee}
[J 416.40 (association or partnership) [J 416.90 (authorized person)
[] 416.50 (public entity} . CTI 415.46 (occupant)
other.

7. Person whe served papers
a Na@me@: Adriana M Achucarro

Address: 2390 B Orangzewood Ave #530, Anaheim. CA 92806
Telephone number, 949-305-9108
The fee for service was: $ 69.00

(1) [(_] nota registered California process servar.

exempt from registration under Business and Professions Code section 22350(b).

 

b

c.

d.

e. lam:
(2) |
(3)

 

¢ | a regisiered California process server:

 

 

() [C7] owner [lempioyee independent contractor.
{ii} Registration No.; 298
i) County: Orange

8. | deciare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

or

9. CT] 1 am a California sheriff or marshal and | certify that the foregoing is true and correct.

Date: 9/20/2019

Adriana M Achuearro > i ¥V

  

argon MMIC

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL} S (SIGNATURE }

 

POS-810 FR Jarwary 1.2007 PROOF OF SERVICE OF SUMMONS

Page Z of 2
